                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF TEXAS
                              DALLAS DIVISION

GERALDINE F.,                               §
                                            §
       Plaintiff,                           §
                                            §
v.                                          §         Case No. 3:18-cv-02545-K-BT
                                            §
ANDREW SAUL, Commissioner of                §
the Social Security Administration,         §
                                            §
       Defendant.                           §

          ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
     RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

       The    Court   has   under   consideration   the   Findings,   Conclusions,   and

Recommendation of United States Magistrate Judge Rebecca Rutherford dated

February 28, 2020 (ECF No. 25). Plaintiff filed objections on March 23, 2020. The

Court has made a de novo review of those portions of the proposed Findings,

Conclusions, and Recommendation to which objections were made. The objections are

OVERRULED and the Court adopts the Findings, Conclusions, and Recommendation

of the United States Magistrate Judge.

       SO ORDERED.

       Signed March 30th, 2020.

                                         ____________________________________
                                         ED KINKEADE
                                         UNITED STATES DISTRICT JUDGE




                                           1
